DETAILED ACTION
Claim Status

Claims 1-2, 4-5, 8, 10-12, 14-15, 18-20 are pending, with claims 1, 11 and 19 being independent.
Claims 1 and 11 have been amended. 
Claims 3, 6-7, 9, 13, 16-17 and 21 have been cancelled without prejudice or disclaimer. 
Claims 1-2, 4-5, 8, 10-12, 14-15, 18-20 will be examined below.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Objections
Claims 1 and 11 are objected to because they lack proper antecedent basis. The examiner suggests the following amendments:
1. (Currently amended): A wiring substrate comprising:
a base substrate;
a film capacitor that includes a first conductive film disposed over a surface of the base substrate, a second conductive film, and a dielectric film disposed between the first conductive film and the second conductive film;
a first through via that is disposed in the base substrate, penetrates the base substrate and the capacitor, is electrically coupled to the second conductive film, and is insulated from the first conductive film;
a second through via that is disposed in the base substrate, penetrates the base substrate, is electrically coupled to the first conductive film, and is insulated from the second conductive film;
an insulating film that covers a surface of the first conductive film;
a connection wire that is disposed on a surface of the insulating film, and is electrically coupled to the second through via; and
a plurality of interstitial via holes that are disposed within the insulating film, and that electrically connect the connection wire and the first conductive film,
wherein the second conductive film is bonded to the dielectric film over an entire surface of the dielectric film,
wherein an area of the first conductive film is smaller than an area of the dielectric film,
the first conductive film has clearance between the first through via and the first conductive film, and is bonded to the dielectric film,
wherein the wiring substrate includes a plurality of first through vias, each of which is the first through via, 
part of the plurality of first through vias is coupled to an outer periphery of the second conductive film of the capacitor,
wherein the plurality of interstitial via holes are not electrically coupled to the second conductive film, only the part of the plurality of first through vias coupled to the outer periphery of the second conductive film of the capacitor are electrically coupled to the second conductive film, and
wherein a plurality of the second through vias are formed,
the plurality of second through vias are formed in a capacitor non-forming region, which is located outside of the capacitor and in which no capacitor is formed, and
the plurality of second through vias are electrically coupled to the first conductive film of the capacitor by the connection wire and the plurality of interstitial via holes.
11. (Currently amended): A semiconductor module comprising: 
a wiring substrate; and
a semiconductor chip mounted on the wiring substrate, wherein the wiring substrate includes: 
a base substrate;
a film capacitor that includes a first conductive film disposed over a surface of the base substrate, a second conductive film, and a dielectric film disposed between the first conductive film and the second conductive film;
a first through via that is disposed in the base substrate, penetrates the base substrate and the capacitor, is electrically coupled to the second conductive film, and is insulated from the first conductive film;
a second through via that is disposed in the base substrate, penetrates the base substrate, is electrically coupled to the first conductive film, and is insulated from the second conductive film;
an insulating film that covers a surface of the first conductive film; 
a connection wire that is disposed on a surface of the insulating film, and is electrically coupled to the second through via; and
a plurality of interstitial via holes that are disposed within the insulating film, and that electrically connect the connection wire and the first conductive film, and
wherein the second conductive film is bonded to the dielectric film over an entire surface of the dielectric film,
wherein an area of the first conductive film is smaller than an area of the dielectric film, the first conductive film has clearance between the first through via and the first conductive film, and is bonded to the dielectric film,
wherein the semiconductor module includes a plurality of first through vias, each of which is the first through via,
part of the plurality of first through vias is coupled to an outer periphery of the second conductive film of the capacitor, 
wherein the semiconductor chip includes: a first terminal electrically coupled to the first through via, and a second terminal electrically coupled to the second through via, 
wherein the plurality of interstitial via holes are not electrically coupled to the second conductive film, only the part of the plurality of first through vias coupled to the outer periphery of the second conductive film of the capacitor are electrically coupled to the second conductive film, and
wherein a plurality of the second through vias are formed,
the plurality of second through vias are formed in a capacitor non-forming region, which is located outside of the capacitor and in which no capacitor is formed, and
the plurality of second through vias are electrically coupled to the first conductive film of the capacitor by the connection wire and the plurality of interstitial via holes.

Claims 4 and 14-15 are objected to because they include limitations which are already cited in the independent claims 1 and 11:
4.    (Currently amended): The wiring substrate according to claim 1,
wherein 
an interval between the plurality of interstitial via holes is smaller than an interval between the plurality of first through vias.
5. (Currently amended): The wiring substrate according to claim 1,
wherein 
a number of the plurality of interstitial via holes is larger than a number of the plurality of first through vias.
14.    (Currently amended): The semiconductor module according to claim 11,
wherein 
an interval between the plurality of interstitial via holes is smaller than an interval between the plurality of first through vias.
15.    (Currently amended): The semiconductor module according to claim 11,
wherein 
a number of the plurality of interstitial via holes is larger than a number of the plurality of first through vias.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For examination, claim 10 will be considered as 
 10.   The wiring substrate according to claim 1, wherein the wiring substrate includes the base substrate as a core layer, and a build-up layer disposed on a first surface of an insulating film on the base substrate which includes the film capacitor, the build-up layer including the connection wire.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariya et al. (US 20070105278 A1).

Regarding independent claim 1, Kariya et al. teach a wiring substrate 10 (‘printed wiring board 10’, fig. 1; ¶ 0043-0055) comprising:
a base substrate 23 (‘insulating layer 23’, ¶ 0045);
a film capacitor 40 (‘a capacitor portion 40’, ¶ 0044) that includes a first conductive film 42 (‘an upper electrode 42’, ¶ 0044) disposed over a surface of the base 
a first through via 51, 21 (‘a lower electrode connecting portion 51’ in ¶ 0046, ‘the ground conductor 21’ in ¶ 0045) that is disposed in the base substrate 20, penetrates the base substrate 21 and the capacitor 40, is electrically coupled to the second conductive film 41, and is insulated from the first conductive film 42;
a second through via 52a, 22 (first part 52a of ‘the upper electrode connecting portion 52’ in ¶ 0048, ‘a power supply conductor 22’ in ¶ 0045) that is disposed in the base substrate 20, penetrates the base substrate 20, is electrically coupled to the first conductive film 42 (coupled by 52c and 52b), and is insulated from the second conductive film 41;
an insulating film 32 (‘a second electrical insulating layer 32’, ¶ 0045) that covers a surface of the first conductive film 42;
a connection wire 52c (third part 52c of ‘the upper electrode connecting portion 52’ in ¶ 0048) that is disposed on a surface of the insulating film 32, and is electrically coupled to the second through via 52a, 22; and
a plurality of interstitial via holes 52b (second part 52b of ‘the upper electrode connecting portion 52’ in ¶ 0048) that are disposed within the insulating film 32, and that electrically connect the connection wire 52c and the first conductive film 42,
wherein the second conductive film  41 is bonded to the dielectric film 43 over an entire surface of the dielectric film 43,
wherein an area of the first conductive film 42 is smaller than an area of the dielectric film 43,
the first conductive film 42 has clearance between the first through via 51 and the first conductive film 42, and is bonded to the dielectric film 43,

part of the plurality of first through vias 51 is coupled to an outer periphery of the second conductive film 41 of the capacitor 40,
wherein the plurality of interstitial via holes 52b are not electrically coupled to the second conductive film 41, only the part of the plurality of first through vias 51 coupled to the outer periphery of the second conductive film 41 of the capacitor 40 are electrically coupled to the second conductive film 41, and
wherein a plurality of the second through vias 41 are formed,
the plurality of second through vias 52a, 22 are formed in a capacitor non-forming region, which is located outside of the capacitor 40 and in which no capacitor is formed, and
the plurality of second through vias 52a, 22 are electrically coupled to the first conductive film 42 of the capacitor 40 by the connection wire 52c and the plurality of interstitial via holes 52b.
Regarding ‘a plurality of the first through vias’, and ‘a plurality of the second through vias’, and ‘a plurality of interstitial via holes’, Kariya et al. teach that the first through via 51 is used to ground the ground terminal 72 of the semiconductor chip 70, the second through via 52a is used to connect the power terminal 72 of the semiconductor chip 70 to the supply bus of the printed wiring board and the interstitial via holes 52b connect the first conductive film 42 of the capacitor 40 to the power terminal 72 of the semiconductor chip 70. This is known in the relevant area, that a semiconductor chip has multiple ground terminals and multiple power terminals. Thus the semiconductor chip will need multiple capacitors which will require multiple first through vias, multiple second through vias and multiple interstitial via holes. Fig. 1 shows part of other capacitors on left and right side of the capacitor 40.

Regarding claim 2, Kariya et al. further teach, the wiring substrate according to claim 1, wherein an outer size of the capacitor 40 is smaller than an outer size of the base substrate 20 (fig. 1).

Regarding claim 10, Kariya et al. further teach, the wiring substrate according to claim 1, wherein the wiring substrate 10 includes the base substrate 23 as a core layer, and a build-up layer 33 disposed on a first surface of an insulating film 31, 32 on the base substrate 23 which includes the film capacitor 40, the build-up layer 33 including the connection wire 52c.

Regarding independent claim 11, Kariya et al. teach a semiconductor module (fig. 1; ¶ 0043-0055) comprising: 
a wiring substrate 10 (‘printed wiring board 10’, fig. 1; ¶ 0043-0055); and
a semiconductor chip 70 (‘a semiconductor device (IC chip) 70’, fig. 1; ¶ 0044) mounted on the wiring substrate 10, wherein the wiring substrate 10 includes: 
a base substrate 23 (‘insulating layer 23’, ¶ 0045);
a film capacitor 40 (‘a capacitor portion 40’, ¶ 0044) that includes a first conductive film 42 (‘an upper electrode 42’, ¶ 0044) disposed over a surface of the base substrate 20, a second conductive film 41 (‘a lower electrode 41’, ¶ 0044), and a dielectric film 43 (‘a high dielectric layer 43’, ¶ 0044) disposed between the first conductive film 42 and the second conductive film 41;
a first through via 51, 21 (‘a lower electrode connecting portion 51’ in ¶ 0046, ‘the ground conductor 21’ in ¶ 0045) that is disposed in the base substrate 20, penetrates the base substrate 21 and the capacitor 40, is electrically coupled to the second conductive film 41, and is insulated from the first conductive film 42;

an insulating film 32 (‘a second electrical insulating layer 32’, ¶ 0045) that covers a surface of the first conductive film 42;
a connection wire 52c (third part 52c of ‘the upper electrode connecting portion 52’ in ¶ 0048) that is disposed on a surface of the insulating film 32, and is electrically coupled to the second through via 52a, 22; and
a plurality of interstitial via holes 52b (second part 52b of ‘the upper electrode connecting portion 52’ in ¶ 0048) that are disposed within the insulating film 32, and that electrically connect the connection wire 52c and the first conductive film 42,
wherein the second conductive film  41 is bonded to the dielectric film 43 over an entire surface of the dielectric film 43,
wherein an area of the first conductive film 42 is smaller than an area of the dielectric film 43,
the first conductive film 42 has clearance between the first through via 51 and the first conductive film 42, and is bonded to the dielectric film 43,
wherein the semiconductor module includes a plurality of first through vias 51, each of which is the first through via 51,
part of the plurality of first through vias 51 is coupled to an outer periphery of the second conductive film 41 of the capacitor 40,
wherein the semiconductor chip 70 includes: a first terminal 72 (‘A ground terminal 72’, ¶ 0044) electrically coupled to the first through via 51, 21, and a 
wherein the plurality of interstitial via holes 52b are not electrically coupled to the second conductive film 41, only the part of the plurality of first through vias 51 coupled to the outer periphery of the second conductive film 41 of the capacitor 40 are electrically coupled to the second conductive film 41, and
wherein a plurality of the second through vias 41 are formed,
the plurality of second through vias 52a, 22 are formed in a capacitor non-forming region, which is located outside of the capacitor 40 and in which no capacitor is formed, and
the plurality of second through vias 52a, 22 are electrically coupled to the first conductive film 42 of the capacitor 40 by the connection wire 52c and the plurality of interstitial via holes 52b.
Regarding ‘a plurality of the first through vias’, and ‘a plurality of the second through vias’, and ‘a plurality of interstitial via holes’, Kariya et al. teach that the first through via 51 is used to ground the ground terminal 72 of the semiconductor chip 70, the second through via 52a is used to connect the power terminal 72 of the semiconductor chip 70 to the supply bus of the printed wiring board and the interstitial via holes 52b connect the first conductive film 42 of the capacitor 40 to the power terminal 72 of the semiconductor chip 70. This is known in the relevant area, that a semiconductor chip has multiple ground terminals and multiple power terminals. Thus the semiconductor chip will need multiple capacitors which will require multiple first through vias, multiple second through vias and multiple interstitial via holes. Fig. 1 shows part of other capacitors on left and right side of the capacitor 40.


Regarding claim 12, Kariya et al. further teach, the semiconductor module according to claim 11, wherein an outer size of the capacitor 40 is smaller than an outer size of the base substrate 20 (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kariya et al. as applied to claim 1 as above, and further in view of Park et al. (US 20070202656 A1) of record.

Regarding claim 4, Kariya et al. teach all the limitations described in claim 1.
But Kariya et al. are silent upon the provision of wherein an interval between the plurality of interstitial via holes is smaller than an interval between the plurality of first through vias.
However, Park et al. teach a similar capacitor device (fig. 1G), wherein the wiring substrate includes a plurality of interstitial via holes (micro vias located between element 260 and element 500). This is easily seen that the interval between the plurality of interstitial via holes is smaller than an interval between the plurality of first through vias (vias between element 210 and 500) of the adjacent capacitors.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Kariya et al. and Park et al. to include multiple . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kariya et al. as applied to claim 1 as above, and further in view of Park et al. 

Regarding claim 5, Kariya et al. teach all the limitations described in claim 1.
But Kariya et al. are silent upon the provision of wherein a number of the plurality of interstitial via holes is larger than a number of the plurality of first through vias.
However, Park et al. teach a similar capacitor device (fig. 1G), wherein the wiring substrate includes a plurality of interstitial via holes (micro vias located between element 260 and element 500). Park et al. teach also teach that the number of the plurality of interstitial via holes is larger than a number of the plurality of first through vias (vias between element 210 and 500).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Kariya et al. and Park et al. to include multiple connections between the capacitor electrode and the wiring line according to the teachings of Park et al. with a general motivation of achieving a good and reliable connection. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kariya et al. as applied to claim 1 as above, and further in view of Borland et al. (US 20070090511 A1, hereinafter Borland511) of record.

Regarding claim 8, Kariya et al. teach all the limitations described in claim 1.

But Kariya et al. are silent upon the provision of wherein a second capacitor of the capacitors is formed on a second side of the base substrate opposite the first side.
However, Borland511 teach a similar capacitor device (fig. 7), wherein a second capacitor 340 of the capacitors is formed on a second side of the base substrate opposite the first side (having chip 201).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Kariya et al. and Borland511 to include capacitors on both of side of the base substrate according to the teachings of Borland511 with a general motivation of achieving reducing the size of ICs by accommodating more components in a small area. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kariya et al. as applied to claim 11 as above, and further in view of Park et al. of record.

Regarding claim 14, Kariya et al. teach all the limitations described in claim 11.
But Kariya et al. are silent upon the provision of wherein an interval between the plurality of interstitial via holes is smaller than an interval between the plurality of first through vias.
However, Park et al. teach a similar capacitor device (fig. 1G), wherein the wiring substrate includes a plurality of interstitial via holes (micro vias located between element 260 and element 500). This is easily seen that the interval between the plurality of interstitial via holes is smaller than an interval between the plurality of first through vias (vias between element 210 and 500) of the adjacent capacitors.
. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kariya et al. as applied to claim 11 as above, and further in view of Park et al. 

Regarding claim 5, Kariya et al. teach all the limitations described in claim 11.
But Kariya et al. are silent upon the provision of wherein a number of the plurality of interstitial via holes is larger than a number of the plurality of first through vias.
However, Park et al. teach a similar capacitor device (fig. 1G), wherein the wiring substrate includes a plurality of interstitial via holes (micro vias located between element 260 and element 500). Park et al. teach also teach that the number of the plurality of interstitial via holes is larger than a number of the plurality of first through vias (vias between element 210 and 500).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Kariya et al. and Park et al. to include multiple connections between the capacitor electrode and the wiring line according to the teachings of Park et al. with a general motivation of achieving a good and reliable connection. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kariya et al. as applied to claim 11 as above, and further in view of Borland511. 

Regarding claim 18, Kariya et al. teach all the limitations described in claim 11.

However, Borland511 teach a similar capacitor device (fig. 7), wherein the capacitor 240, 340 is disposed near a first surface of the base substrate, and near a second surface on an opposite side to the base substrate from the first surface.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Borland206, Borland280 and Borland511 to include capacitors on both of side of the base substrate according to the teachings of Park et al. with a general motivation of achieving reducing the size of ICs by accommodating more components in a small area. 

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMAD M HOQUE/Examiner, Art Unit 2817